Spoffokd, J.
The defendant having been found “ guilty without capital punishment,” under an indictment for murder, was sentenced to imprisonment at hard labor for life.
He has appealed, and now seeks, to reverse the judgment of the inferior court for various alleged errors.
It is only necessary to notice/one.
A bill of exceptions declares, that on the trial of this case before a jury, the court instructed the jury in these words: “ The jury are not the judges of the law and fact in a criminal case, but must take the law as laid down by the court.”
The charge was erroneous, and has not been fortified by the citation of a single precedent.
In both civil and criminal cases, the jury are judges of the law and the fact; otherwise it would be impossible for them to render a general verdict in any case. Tresca v. Maddox, ante p. 206. The State v. Ballerio, ante p. 81. Bostwick v. Gasquet, 10 Rob. 81.
In the case of Ballerio, the Judge merely refused to give a charge, which, if unexplained, might have left an erroneous impression upon the minds of the jurors; and we held, that there was no such error in declining to give the instructions asked, as would authorize us to avoid a verdict rendered after a strictly legal charge..
*430But here is an instruction that is absolutely erroneous; and we are bound to presume that it operated prejudicially to the prisoner.
Our view upon the respective provinces of the court and jury, are expressed with sufficient fullness in the case of Ballerio.
It is in general safe, as it is in conformity with the theory and presumptions of our criminal jurisprudence, for the jury to regard the exposition of the law given by the court, as correct and decisive; but they are under no compulsion to do so. They not only have the physical power to disregard the instructions of the court, but there might be extreme cases where it would be right to exercise the power. Still tile statutes require the Judge to expound the law to the jury and, in general, they will do well to heed it as authoritative.
Judgment reversed, and the cause remanded for a new trial, according to law.